Russell, C. J.,
dissenting. The remark of the solicitor-general in the concluding argument, that the witnesses for the defendant were "the scums of the earth,” in my opinion entitled the defendant to a mistrial, which was timely asked; especially in view of the fact that the record discloses that the court unduly circumscribed the investigation into the motives and interest of certain witnesses for the prosecution. See Miller v. State, 8 Ga. App. 540 (69 S. E. 933); Pelham & Havana Railroad Co. v. Elliott. 11 Ga. App. 631 (4) (75 S. E. 1063); Knowles v. Dayries Rice Co., 10 Ga. App. 567 (73 S. E. 56); Smith v. Rothschild, 13 Ga. App. 393, 394, 398 (79 S. E. 88); Manning v. State, 13 Ga. App. 709 (79 S. E. 905).